 MATHESON FAST FREIGHT63Matheson Fast Freight, Inc., a wholly-owned subsidi-ary of R. B. Matheson Postal Services, Inc.and Teamsters Union Local 287, InternationalBrotherhood of Teamsters, Chauffeurs Ware-housemen & Helpers of America, AFL-CIO.Case 32-CA-9642October 18, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn June 15, '1989, Administrative Law JudgeJoan Wieder issued the attached decision The Re-spondent filed exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDER,The National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Matheson'The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us they are Incorrect Standard Dry WallProducts, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cu. 1951) Wehave carefully examined the record and find no basis for reversing thefindingsIn the absence of exceptions, we adopt pro forma the judge's findingthat the Respondent's unilateral change of drivers working hours subse-quent to the election did not violate the ActIn adopting the judge's findings that General Manager Hanna had cre-ated an impression of surveillance, we note that Hanna s statements aboutsuspected union organizing activity extended only to employees Johnson,Lisemby, and ChandlerIn adopting the judge's finding that statements in the Respondent's em-ployees handbook, when read in conjunction with the provisions on theacknowledgement of receipt page, violated Sec 8(a)(1) of the Act, wedisavow any reliance on the timing of the handbook's distribution Wealso find the facts in the instant case more analogous to those presentedin Heck's Inc , 293 NLRB 1111, 1120 (1989), than to those in La QumtaMotor Inns, 293 NLRB 57 (1989), and thus rely primarily on Heck's insupport of the finding of an 8(a)(1) violation Specifically, we note in theintroduction to the Respondent s handbook, the entire publication is la-beled, "Personnel Policies Manual ' After the 'Welcome" and the "In-troduction," the manual contains eight major sections, subtitled in theorder presented "General Information , General Employment Poli-cies", Employee Classification , 'Salaries and Wages, Payroll, WorkSchedules, and Overtime Practices , "Leaves of Absence', and "Em-ployee Conduct and Work Rules" The last page of the manual, entitled"Acknowledgement of Receipt, provides space for an employee's datedsignature after a paragraph that statesThis is to acknowledge that I have received a copy of the personnelpolicies manual of Matheson Fast Freight, Inc , and that I have readand understand the policies contained in the manual I agree to ob-serve these policies in all respectsWe find that the statements in the Acknowledgement of Receipt" sec-, tion refer to the policies expressed in the entire manual and do not ex-clude the "General Information" section, where the subsection entitled'Company Operations" states the Respondent's antiunion position297 NLRB No 8Fast Freight, Inc , a wholly-owned subsidiary ofR B Matheson Postal Services, Inc , San Jose,California, its officers, agents, successors, and as-signs, shall take the action set forth in the OrderGary M Connaughton, Esq , for the General CounselJoseph E Wiley, Esq and Sharon J Grodm, Esq (Corbett& Kane), of Oakland, California, for the RespondentKenneth C Absalom, Esq (Beeson, Tayer, Silbert &Bodine), of San Francisco, California, for the ChargingParty1 DECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge This casewas tned by me on January 18 and 19, 1989,' at SanJose, California The charge was timely filed on May 23and amended July 6 and August 19, by the TeamstersUnion Local 287, International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers of Amenca,AFL-CIO (the Union) This amended charge resulted inthe issuance of a complaint on July 13, which wasamended several times thereafter The amended com-plaint alleges that Matheson Fast Freight Inc, a wholly-owned subsidiary of R B Matheson Postal Service, Inc(Respondent or Company), violated Section 8(a)(1), (3)and (5) of the National Labor Relations ActThe Respondent, in its answer to the complaint, asamended, conceded, inter aim, that it meets one of theBoard's jurisdictional standards,2 but denies committingany unfair labor practices Respondent also admits, and Ifind, the Union is, and has been at all material times, alabor organization within the meaning of Section 2(5) ofthe ActOn the entire record, including my observation of thewitnesses, and after careful consideration of the posttnalbnefs filed by counsel for the General Counsel and Re-spondent, I make the followingFINDINGS OF FACTI THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundRespondent is the wholly-owned subsidiary of R BMatheson Postal Services, Inc, which is a division ofR B Matheson Trucking, Inc, owned by R B(Brownie) Matheson, president R B Matheson Truck-ing, Inc has had other divisions, as here pertinent, atruck repair facility, a low bed division, and a watertruck divisionRespondent is a less-than-truckload (LTL) operationwith terminals in Sacramento, Fresno, Redding, SantaRosa, and San Jose, California, and Reno, Nevada Itcommenced operations January 3, 1984 The Company'All dates are in 1988 unless otherwise stated2 Based on this admission, I find Respondent is an employer within themeaning of Sec 2(2) of the Act, engaged in commerce within the mean-ing of Sec 2(6) and (7) of the Act 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconsolidates freight at a facility located in Sacramento,California, and then distributes the consolidated ship--ments to various distribution terminals for local pickupand delivery (PUD) operations The San Jose terminalmanager is Craig Millard Millard and all other terminalmanagers reported to Tom Hanna, the general managerof the fast freight operation Hanna was discharged onApril 1 Hanna reported directly to Tim Kinnerly, vicepresident of R B Matheson Trucking, IncRespondent had admitted, and I find, Matheson, Kin-nerly, Hanna, and Millard are supervisors and/or agentsas defined in the Act Also working at the San Jose ter-minal is Sam Caccamo whom Respondent claims is alead worker and not a supervisor The General Counselasserts Caccamo is a supervisor and/or agent of Re-spondent and Respondent is responsible for any violationof the Act Caccamo has committedIn early 1988, the Union was engaged in an organizingcampaign at Respondent's San Jose terminal The Unionwas attempting to represent the drivers employed at theterminal The Company admitted actively opposing theorganizational campaign There are two categories ofdrivers at this facility, line haul drivers and PUD(Pickup and delivery) drivers The PUD drivers reportto work at the terminal in the morning and assist dock-workers in the loading of their trucks The loading isperformed in a manner that permits the articles to be of-floaded according to a delivery schedule, the first stop isthe last item loaded Also considered in the loading issafety which, among other factors, includes weight dis-tribution Deliveries are usually made in the mornings Inthe afternoons, the PUD drivers pick up shipments fromcustomers that are to be delivered elsewhereAfter completing the scheduled pickups, the PUDdrivers return to the San Jose terminal where dockwork-ers, without the participation of the drivers, unload thefreight The freight which is not destined for distributionout of the San Jose terminal, is reloaded by the dock-workers onto trailers and trucked to Respondent's Sacra-mento terminal by line haul drivers At the Sacramentoterminal, the freight is unloaded and consolidated intoshipments for delivery to various Matheson terminals forreconsolidation the following morningRespondent employs 16 PUD drivers and 4 line dnv-ers at the San Jose terminal The Company also employsapproximately seven dockworkers at the San Jose facili-ty The dockworkers have a split shift, reporting to workat 5 a m until done with unloading the line haul trailersand loading the trailers driven by the PUD drivers,which is around 9 or 10 a m They report back to workat 5 p m where they unload the freight picked up by thePUD drivers and reload the material destined to the Sac-ramento break bulk facility, which takes until 9 or 10p m, and on occasion 11 p m, depending on the amountof freight involved The line drivers report for work inthe evening and the PUD drivers in the morning Aslater discussed in greater detail, the PUD drivers havehad a variety of start timesB Union Organizing CampaignOn November 27, 1987, the Union filed a petition torepresent Respondent's drivers Following an electionconducted on February 25, the Union was certified asthe collective-bargaining representative of the drivers onMarch 4, 1988 The unit certified as appropriate isAll full-time and regular part-time line, pick-up anddelivery drivers, dispatchers, and fuelers employedby the Respondent at its terminal located in SanJose, California, excluding all other employees,office clerical employees, professional employees,dock workers, guards, and supervisors as defined inthe ActIn a related case, Matheson Fast Freight, 292 NLRB No38 (Jan 11, 1989) (not reported in Board volumes), theBoard granted the General Counsel's Motion for Summa-ry Judgment and found that Respondent violated Section8(a)(5) and (1) of the Act by refusing the Union's requestto bargain and refusing to bargainThe General Counsel alleges that shortly before therepresentation election, Respondent engaged in a cam-paign to coerce the employees into not supporting theUnion by threatening plant closure, interrogating em-ployees about their own and other employees' union ac-tivities, creating the impression that it was futile to selectthe union, creating the impression of surveillance, andsoliciting grievances The General Counsel also allegesthat after the Union won the representation election, Re-spondent continued its coercive actions by threateningplant closure and, additionally, retaliated against thedriver who was the Union's observer during the repre-sentation election The complaint also alleges Respond-ent unilaterally made changes in the PUD drivers' start-ing times and also altered wages and other benefits ofunit employees while refusing to bargain with the UnionFinally, the complaint claims Respondent distributed apersonnel manual to its employees, directed them to signa statement agreeing to all the policies contained in themanual, thereby creating the impression that a term oftheir employment was agreeing to not engage in activi-ties in support of a labor organization_C Alleged Violations of Section 8(a)(1)1 Alleged statements by MathesonMatheson admittedly visited the San Jose terminalthree times in the month before the representation elec-tion in attempts to convince the employees to voteagainst the Union It was during these visits he allegedlymade coercive statements in violation of Section 8(a)(1)of the ActThe first meeting was with all or most of the driversDuring the first meeting Matheson discussed his experi-ence with unionized companies Respondent admittedthat Matheson described to the employees during thesemeeting the failure of two of the companies he owned,the low-bed division and the water truck division Thelow bed division, which was unionized, closed in March1988 The reason given for the closure was the inabilityof the company to compete with nonunion companiesAccording to Johnson, Matheson opined he also had toclose the water truck division because of high labor costs MATHESON FAST FREIGHT65under the union contract and a decline of business in theindustryMatheson testified he had experienced difficulties withunionized companies in the past The low bed divisionoperated out of Concord, California, and had an agree-ment with Teamsters Local 315 from the date it com-menced operation in 1968 until it ceased operationaround March 1988 He closed the low bed division be-cause it became uncompetitive, its rates were too high tobid competitively for business Everyone of its competi-tors were nonunion The water truck division com-menced operations in 1962 and ceased operation at theclose of 1987 The water truck division had agreementsprimarily with Teamsters Local 315 The decision toclose was directly related to wages, which Mathesonsaid were too high, so they could not compete in the in-dustry Matheson also stated that because he was obligedto use the union hiring hall he was unable to maintainthe high quality of drivers over the years, which addedto the Company's problems One current employee ofRespondent, Martin Lisemby, recalled that Matheson notonly made reference to the water truck and low bed di-visions but other trucking companies like Milmy [sic] andNeilson, which went out of business because they couldno longer compete in the market place due to the highcosts and restrictive work rules associated with unioncontractsThe postal service facility had a union organizingdrive in 1975 which resulted in representation of some ofthe employees by a Teamsters local There was a strikeafter negotiations broke down Strike replacements werehired, and, according to Matheson, matters got "nasty"The strikers never returned to work and Matheson lostthe contract with the Postal Service Shortly thereafter,Matheson closed their San Francisco postal facilityThe second and third visits by Matheson were a seriesof meetings with small groups of drivers The secondvisit was around February 1 The third visit was Just 4or 5 days before the representation election Accordingto Harold Johnson, a current employee and the only al-leged discnminatee, the second meeting occurred around7 10 a m at the loading dock and was also attended byfellow drivers Marty Lisemby, Bill Chandler, MichaelHunt, and Steve Davis In addition to Matheson, Kinner-ly and Hanna were present for management for at leastpart of the meetingAccording to Johnson, Matheson did most of the talk-ing during this 40 minute meeting, asking the drivers tovote no.He was telling us how the company would notbe able to survive under the Union's restrictivework rules and I believe at that meeting he gave ussome examples of companies that had gone out ofbusiness that were union companies 33 Respondent admitted that Matheson described to the employeesduring these meetings the failures of two of the companies he owned, thelow bed division and the water truck division The low bed division,which was unionized, closed in March 1988 The reason given for theclosure was the inability of the Company to compete with nonunioncompanies Similarly, Matheson said he closed the water truck divisionfor the same reason, inability to compete with nonunion companies Ac-.And then in closing or close to the closing ofthat meeting he made a statement that if the Unionwon the election that, of course, the companywould bargain in good faith but they would not beable to reach an agreement with the Union, there-fore we would go on strike, they would hire perma-nent replacements, we would follow and picket thetrucks, the customers would kick them out, andthey would have to leave the Bay area service areafor good, tucking their tails between their legs,going back to Sacramento, was the phrase he usedJohnson also testified on cross-examination as followsI recall that he said that we were going to havean election He was urging us to vote no but•youknow•it was•well, I guess it was our choice, yesHe urged us to vote no and he said there would bean election and afterwards and so forthHe did not testify Matheson said it was the employees'choice Johnson's version of the meeting was corroborat-ed by Lisemby, who is also a current employee of Re-spondent 4 Lisemby appeared to be trying to answer thequestions fully and not tailor his testimony, based on de-meanor I find his testimony creditableMatheson admitted talking about strikes during thismeeting He recalled his comments as followsQTo the best of your recollection, what wassaid in that meeting9A I was encouraging them to vote in the compa-ny's behalf in the upcoming electionQDo you recall what you said to them9A I recall•I recalk that we spoke about•Ispoke about my desire fOr them to vote in favor ofthe way I was asking them to vote for non-union,and that I was asking them to give me an opportu-nity to build the company in the non-union mannerthat I had set up to doAnd I spoke on the fact that I knew that theyhad an opportunity to have a re-election after ayear, if they would just give me a year, and I spokeon the problems that could occur if they did go to aunion•vote for a unionQCould you tell us what you told them those,problems might be9cording to Johnson, Matheson opined he would have to close the watertruck division because of high labor costs under the union contract and ageneral business decline in the Industry' According to Usemby, the meeting lasted 30 to 45 minutes Mathe-son conducted the meeting and Mathesonsaid that he wanted to explain his feelings on the Union and thathe wanted us to vote our conscience, whether It be yes and prefer-ably no, but let me tell you what s going to happen if you vote yesWe would negotiate and negotiations would eventually breakdown and at that time you would go on strike, and you would haveto•we would have to hire strike workers, strike breakers, and thenyou would be following our trucks around, going to a certain placeand you d put up picket signs, and naturally It would upset the cus-tomer and then the customers would wind up calling them, andeventually we would wind up having to close up and pull out of theBay Area 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA Well I described the problems that I had hadin San Francisco that we were talking about a fewminutes ago And I said•Q What did you say to them about that MrMatheson9A Well I said that I thought that if it went tothe union•to this teamsters union in this strikehere that I saw difficulties in negotiations thatcould very likely lead to an impasses [sic] whichcould very possibly lead to something similar as towhat had happened in San Francisco striking, pickets at the gate and that kind of thing And I wantedto avoid that if possible, because I wanted to avoidproblems with customers, problems with our owndrivers And think it was along•I d say it wasalong that type of talking that I was doingAt the third meeting which occurred 4 or 5 daysbefore the representation election Matheson said he feltill so the meeting was very brief Matheson told the dnvers he wished to urge them to support him and voteagainst the Union and offered to answer any questionsBoth Johnson and Lisemby did not recall Mathesonsaying he would respect the choice of the dnvers at thisor any other meeting I find Johnson and Lisemby credible their demeanor appeared candid and forthright andtheir accounts of Matheson s statements demonstratedgood recall and were plausibleOn February 23 or 24, Matheson had a conversationwith a driver named Michael Hunt while Hunt was loadmg his trailer Hunt believes both Hanna and Kmnerlywere also present After exchanging pleasantnes Matheson said he wanted to see how Hunt was doing and whathe thought about his job Hunt replied he liked the joband showed Matheson a picture of his child and said hiswife was pregnant Matheson then said Well what doyou think about unions') Hunt replied Well they re agood idea and if it happens it happens if it doesn t wellhey, I m here to do my jobMatheson recalled the conversation and claims he saidQWhat did you say to him9A Well I can t remember the exact words but itwould have been along the lines of encouraging himto vote in my behalf, you know Well I hope thatyou know what I want and vote for what I masking you for and spoke something about hisboy, the boy growing up and becoming a truckdriverQAt any time in that conversation did you askMr Hunt words to the effect What do you thinkabout the union?A What do you think about the umon9 NoQAny words to that effect at all?A NoMatheson admitted he felt very strongly about keepingthe Union out and believed that if Respondent had topay union scale it could not compete in the industryThere was no financial or other evidence adduced whichestablished unionization or the prevailing union wagescale and/or benefits would jeopardize Respondent s financial viabilityHunt was terminated on or about March 3 for a seriesof infractions including two accidents a paint spill improper safety check speeding in the yard, and improperhandling of hazardous materials Hunt s terminationletter was signed by Millard From his demeanor he didnot appear to hold any grudge against Respondent because of his termination he testified in an open andforthright manner Matheson 5 on the other hand attempted to volunteer information and appeared to betrying to present evidence in a light most favorable tohis case rather than attempting to present the facts asfully as he could recall Matheson s demeanor was notcredible Matheson did not appear to be attempting totell the whole story regardless of the consequences to hisinterestsDiscussionIn determining if Respondent violated the Act in commentmg upon strikes and their consequences the pnncipies contained in Eagle Comtronics, 263 NLRB 515 516(1982), apply The Board held that an employer does notviolate the Act by informing employees correctly abouttheir being subject to permanent replacement in theevent of an economic strike However if the employer sstatement could be fairly understood as a threat or repnsal against employees or is explicitly coupled withsuch threats it is not protected by Section 8(c) of theAct 6 See also Gino Moreno Enterprises 287 NLRB 1327(1988)The Court in NLRB v Gissel Packing Co 395 U S575 (1969) explained that, Any assessment of the precise scope of employer expression must be made in context of its labor relations setting Thus an employer srights cannot outweigh the equal rights of the employeesto associate freely, as those nghts are embodied in Secbon 7 and protected by Section 8(a)(1) and the provisoto Section 8(c) The Court also attempted to distinguishpredictions from threats stating[a] prediction must be carefully phrased on the basisof objective fact to convey an employer s belief asto demonstrably probable consequences beyond hiscontrol If there is an implication that an employer may or may not take action solely on hisown initiative for reasons unrelated to economic necessities and known only to him the statement is nolonger a reasonable prediction based on availablea Millard tried to corroborate Matheson s denials but admitted that hemissed portions of the first meeting and did not participate in any of thediscussions Matheson had with employees the second and third timesMatheson came to the terminal There is no convincing evidence Millardwas present at any of these meetings when the allegedly coercive statemenu were made Accordingly I find his testimony concerning Matheson s statements not corroborative and unpersuasive in establishing a convincing refutation of the employees allegations Millard was a new management employee who was patently attempting to please his employer inhis testimony• Par 8(c) of the Act providesThe expressing of any views argument or opinion or the dissenunalion thereof whether in wntten pnnted graphic or visual formshall not constitute or be evidence of an unfair labor practice underany of the provisions of this Act if such expression contains nothreat of repnsal or force or promise of benefit MATHESON FAST FREIGHT67facts but a threat of retaliation based on misrepre-sentation and coercion and as such without the pro-tection of the First Amendment Id at 618[The employer] can easily make his views knownwithout engaging in brinkmanship At least hecan avoid conscious overstatements he has reason tobelieve will mislead his employees Id at 620I find that Matheson's statements exceeded the boundsof mere predictions The verbiage utilized did not evenpretend to be a forecast of events based on belief, ratherthere were statements that as a consequence of selectingthe Union the Company would not, under any circum-stances, be able to reach an agreement with the Union,and as a result there would be a strike, the employeeswould loose their jobs to permanent replacements andthe facility would be closed when customers were pick-eted These statements go further than "predicting theeconomic results which would necessarily [or predict-ably] follow from the advent of the union, over whichthe employer had no control" Suprenant Mfg Co vNLRB, 341 F 2d 756 (6th Cm 1964), Adscon, Inc , 290NLRB 501 (1988)Based on the credited testimony, I find Matheson's ref-erences to other companies he owned suffering similarfates does not change his statements into predictions forthere was no caveat or other mitigating circumstancesthat he described that gave the employees any indicationthat voting for the Union would not unquestionablyresult in failure to reach accord on a collective-bargain-ing agreement, strike, permanent replacement, and plantclosure These blanket and unqualified statements clearlyimplied the employees were gravely jeopardizing theirjobs if they voted for the Union in the representationelection Pacific Isle Packaging, 292 NLRB 1050 (1989)Also based on the above findings of fact concerningMatheson's statement, I conclude Matheson informed theemployees that their organizing campaign was a futilityfor no agreement would be reached, resulting in a strike,permanent replacement, picketing of customers, and clo-sure of the facility Even though Matheson said hewould bargain in good faith, there was an absolute claimthat no collective-bargaining agreement would bereached or that there was any hope of retaining employ-ment at the facility Considering this was the chief execu-tive officer of the Company who announced the futilityof their organizing efforts, I find these statements of futil-ity constitute a violation of Section 8(a)(1) of the ActPioneer Concrete Go, 282 NLRB 749 (1987), citing Kona60 Minute Photo, 277 NLRB 867 (1985)"I also credit the testimony of Hunt based on demean-or, that on the day before or the day of the representa-tion election, Matheson asked Hunt while Hunt wasloading his trailer, what Hunt thought about unionsAfter Hunt indicated he favored unions Matheson en-7 The Board noted in the Kona decision at 869 that "Respondent's re-fusal to bargain in good faith, is analogous to that of a threat to bargainin bad faith so as to force a strike, and amounts to a veiled threat of dis-charge" In the Instant proceeding, the threat of job loss was not veiled,Matheson told the employees there would be a strike and concomitantplant closure and resultant job losscouraged Hunt to vote against the Union and referred toHunt's son growing up and becoming a truckdnverI find Matheson's question and subsequent commentsconstituted an unlawful interrogation Hunt was notshown to be an open union supporter Matheson, thehighest company official, who rarely visited the facilitybut did come immediately prior to the representationelection to campaign against unionization, did not seekgeneral information, rather, he specifically sought to de-termine if Hunt supported unionization while Hunt wasloading his trailer, his work station rather than a lessformal setting, in the presence of two other managers,Kinnerly and Hanna Then reference was made to Hunt'sson's future as a truck driver in conjunction with Mathe-son's request that Hunt vote against the Union, whichcould reasonably be seen as a threat of reprisal, andwhich followed meetings where plant closure and otherunlawful coercive statements were made Under all thesecircumstances, I conclude that Matheson's questions andactions reasonably tended to coerce employees in the ex-ercise of rights guaranteed by the Act in violation ofSection 8(a)(1) Rossmore House, 269 NLRB 1176 (1985),Sunbeam Corp, 287 NLRB 996 (1988)'2 Alleged statements by HannaHanna was a general manager with Respondent whowas discharged April 1, 1988 Hanna did not appear andtestify It was not claimed he was unavailable Most ofthe testimony about Hanna's alleged violative statementscame from Angel Castro, who worked for Respondentfrom March 5, 1987, until October 11, 1988 Castro wasdischarged by Respondent for driving with a suspendedlicense Castro did not appear to resent Respondent orHanna because he was discharged and did not seem to bedissembling because he had been fired He was open andhonest about his discharge and did not exhibit any ani-mosity toward Respondent or any of its employees Itherefore credit his unrefuted testimony concerningHannaCastro claimed that he had a lengthy conversationwith Hanna at a bar in Oakland, California Also presentwere Caccamo and an employee named Dave Tnpiano 8According to Castro, Hanna and Caccamo were talkingabout a diminution in business when Hanna said that "hewanted to find out who the guys were that were bring-ing in the Union," organizing the Union Hanna thenasked Castro[h]e wanted to know if I knew who was•who wasthe organizers and I told him that I didn't know,and then he came out and said that, "Do you thinkthat Keith or Tim," a couple of drivers, "would bethe organizers" And I said, "I wouldn't have noidea if they were or not"and then he told me, "I sure would like toknow who it is so I can give them the axe [sic]," orsomething like that, he said, that he'd terminate8 Tnpuinno, an admitted supervisor, did not testify His absence wasunexplained 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthem or something, and I told him that I reallydidn't know who it wasSo he kept talking, talking about winding downthe company's business so it'd get so slow that in-stead of our drivers from San Jose making the pick-ups here in the Bay Area that he•he said that he'dbring in drivers from Sacramento to make the pick-upsAnd he kept talking about that and he said if itcame to a point where they had to go on strike ifwe get the union in there that he'd just close downthe terminal and just work it out of SacramentoA few minutes later, Hanna reiterated his desire toknow who the union organizers were and opined otheremployees trying to organize the facility were Hal John-son, Marty,9 and Bill Chandler Then Hanna told Castro"he was going to make sure that he changed everybody'sroutes, especially Hal Johnson's because he didn'tlike Hal Johnson being down south" Hanna continuedtalking about "winding down" the San Jose operationand getting rid of Marty, Johnson, and ChandlerThe next subject raised by Hanna was an "open doorpolicy" According to Castro, Hanna said[Hanna] told me that anytime that I had anyproblems or•with the company or something likethat to get a hold [sic] of him and call him up inSacramento and just talk to himThat was the first time I ever heard about anopen door policy in that companyTom Hanna told me that he was going to make surethat he changed Hal Johnson's route, that hewouldn't be down south[Hanna] told me that he didn't like [Johnson] andin one way and in another way he told me that hedidn't want him down south because he was spend-ing to much time deliveringHanna further indicated that he was also consideringchanging the route assignments of Lisemby and Chandlerbecause they too were taking too much time Hanna alsomentioned Mike Hunt, whom he said "was sitting on thefence ready to fall off, he was going to fall off on thewrong side"The last subject discussed that Castro could recall wasMatheson's position, as follows[Hanna] continued talking about that the "oldman," which I guess was R B Matheson, didn'twant the Union in there because he didn't wantnobody to come in there and tell him how to runhis company He wanted to run it himself without aUnion being in thereAs previously noted, Hanna had been discharged fromRespondent's employ and was not called as a witness byany of the parties Caccamo testified on behalf of Re-9 Castro did not know Marty's last name and Hanna did not mentionhis last name It appears to be a reference to Usembyspondent but never testified about Hanna's commentsconcerning the union organizing campaign made in theOakroom bar Caccamo admitted going to the bar withCastro, Hanna, and Tnpianno about twice a monthI find Castro to be a credible witness even though hehad been discharged by Respondent He appeared openand honest in his attempts to fully relate the facts to thebest of his ability He did not attempt to color his state-ments, even when relating the basis for his terminationHis testimony was unrefuted Caccamo did not claim hewas not present during these discussions, he simply didnot testify about them Accordingly, I credit Castro's tes-timony and find Hanna made the statements attributed tohim by CastroDiscussionI find Hanna's questions of Castro seeking identifica-tion of union organizers, in the totality of the circum-stances, is an unlawful interrogation in violation of Sec-tion 8(a)(1) of the Act The bar setting was indeed infor-mal, however, Hanna was a highly placed manager andasked the question more than once after Castro indicatedhe did not know Hanna initiated the inquiries Therewas no evidence Castro was an open and active unionsupporter There was a history of employer hostilitytoward the Union and during the conversation Hannaclearly indicated he sought the information so he coulddischarge union activistsIn addition to this threatened retribution, Hanna alsothreatened "winding down the business" to justifyclosing the San Jose terminal and having employees fromthe Sacramento facility perform the work Further,Hanna said that he thought that in addition to driversKeith and Tom, he believed Johnson, Lisemby, andChandler were the employees trying to organize the fa-cility He did not state the basis for these beliefs TheGeneral Counsel contends these statements created theimpression of surveillance I agree Hanna did not dis-close his source or how he obtained the information andthere is no evidence any of the named employees active-ly and openly solicited on behalf of the Union Based onthe credited and uncontroverted testimony of Castro, Ifind that Respondent violated Section 8(a)(1) of the Actby creating the impression that employees' concertedprotected union activities were under surveillance Berk-Tek, Inc , 285 NLRB 300 (1987), citing California DentalCare, 272 NLRB 1153, 1156 (1984)I also find that Hanna threatened to change the routesof the those drivers he thought were organizing for theunion, for one reason because they were taking too muchtime on their routes However, Hanna also expressed adislike for Johnson in particular, in conjunction withcomments which described Johnson, Lisemby, and Chan-dler as the employees responsible for the union organiz-ing campaign and statements that R B Matheson didnot want the Union representing the employees, hewanted to run the terminal himself without having todeal with the UnionThe conversation, in addition to containing the unlaw-ful impression of surveillance and threatening plant clo-sure, contained statements that the three employees sus- MATHESON FAST FREIGHT69pected of organizing on behalf of the Union were goingto be transferred There was no claim or other evidencethat either Lisemby or Chandler were considered byother managers as being too slow in their performance oftheir duties The unsupported claim that all three em-ployees were too slow in the performance of their dutieswas raised only after they were suspected of organizingon behalf of the Union The Company presented no evi-dence supporting any claim that Chandler and Lisembywere slow in performing their duties Under these cir-cumstances, the statement is a threatened reprisal becauseof these employees protected concerted activities in vio-lation of Section 8(a)(1) of the ActAs noted above, Hanna also threatened closure of thefacility if the employees voted for representation by theUnion for Matheson did not want to deal with theUnion This statement was unqualified and could reason-ably be considered a threat of reprisal if the employeesvoted for the Union, in violation of Section 8(a)(1) of theActCastro also testified, without refutation, that for thefirst and only time during his employment with the Com-pany, he was encouraged to call Hanna with any prob-lems he had with the Company, "[t]hat was the first timeI, [Castro] ever heard of an open door policy in thatcompany" As the Board held in Reliance Electric Co,191 NLRB 44, 46 (1971)Where, as here, an employer, who has not previous-ly had a practice of soliciting employee grievancesor complaints, adopts such a course when unionsengage in organizational campaigns seeking to rep-resent employees, we think there is a compelling in-ference that he is implicitly promising to correctthose inequities he discovers as a result of his in-quiries and likewise urging on his employees thatthe combined program of inquiry and correctionwill make union representation unnecessary [Foot-note omitted ]The Board also found in Reliance Electric that the fail-ure of the employer or its representative to commit tospecific corrective action did not abrogate the anticipa-tion of improved conditions expectable from employeeopposition to the union I find that Hanna, by his com-ments, sought to convince Castro that Respondent wouldremedy his complaints and there was no need for theUnion I also conclude that the Company Personnel Poli-cies Manual which states the employees should feel freeto discuss their problems directly with their supervisorsand facility managers does not alter the nature ofHanna's actions Their is no evidence that Hanna everactively sought or invited any employee to relate theirgripes to him or other official, no less during a conversa-tion which related Employer dissatisfaction over theunion organizing efforts and threatened plant closure, jobloss to employees engaged in union organizing and otherunlawful conduct Accordingly, I conclude this inquiryunlawfully encouraged Castro to not support the Unionin violation of Section 8(a)(1) of the Act3 Alleged statements by MillardHunt testified that about 1 week before the representa-tion election, Millard called him into his office after hefinished his route, about 5 p m and saidI'm trying to get together with the drivers to findout what they think about the Union, what are theirmain gripes and complaints and what they could doto make it a better place to work[H]e told me that regardless of how I felt about theUnion it was my business He said that he had beentold that there would not be a contract at MathesonFast FreightMillard recalled having an individual conversationwith Hunt but denies ever telling Hunt there would notbe a contract with the Union or that he was trying tofind out what his gripes were so that he could remedythem He did say "I'm there as terminal manager and Ihave to learn what all the employees are interested inThat's what I told him"Millard did not clearly differentiate between solicitingcomplaints and "learning what all the employees are in-terested in" He did not give any examples of employee"interests" that were the subject matter of this discus-sion Further, Millard did not identify any other employ-ees he similarly interviewed This lack of detail and dif-ferentiation, I find, does not convincingly refute Hunt'stestimony, which I have previously concluded to becredibleI find under the circumstances, Millard did unlawfullyinterrogate Hunt Hunt was formally called into the ter-minal managers office, hence this cannot be deemed ascasual questioning There was no evidence Hunt was anopen and active participant in the unionization campaignThere was a history of employer hostility to the unioncampaign and the inquiry was accompanied by the state-ment "that there would not be a contract at MathesonFast Freight" This made the nature of the questioningmore hostile and threatening There was no evidencethat Millard and Hunt were friends or other circum-stances which mitigate the coercive nature of the ques-tioning Accordingly, I conclude that Millard's question-ing of Hunt was in violation of Section 8(a)(1) of theAct Rossmore House, 269 NLRB 1176, affd 760 F 2d1006 (9th Cir 1985), Blue Flash Express, 109 NLRB 591(1954)I also find Millard's admitted request that Hunt relatethe drivers "main gripes" so he could remedy them, is anunlawful solicitation of grievances in violation of section8(a)(1) of the Act There is no evidence Millard encour-aged similar actions in the past, even though the Compa-ny's Personnel Policies Manual states "Employeesshould feel free to discuss their problems directlywith their supervisors and facility managers" There wasno practice shown that supervisors and facility managersactively sought employee grievances, no less impliedthey would be remedied Reliance Electric Co, supra 191NLRB at 44, 46 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4 Alleged statements of CaccamoThe status of Caccamo as a supervisor and/or agent ofRespondent is contested Caccamo is alleged to have hadseveral conversations with drivers about the Union inDecember 1987 and January February and March 1988Lisemby testified he had daily contact with Caccamoand always assumed he was one of his supervisors Caccamo has directed or ordered him to perform tasks suchas moving a trailer or some freight on numerous occasions According to Lisemby [Caccamo] runs the yardHe directs where the freight [sic]] directs some driversand directs the dock crew, and helps in the office sometimes does some dispatching 10 Lisemby observed Caccamo verbally discipline a worker on the dock onemorning When he has problems loading a truck he goesto Caccamo In addition to Caccamo, there is a leadworker on the dock crew who directs the other dockworkers inventories the equipment in the morning andreports to Caccamo This lead worker spends most of histime on the dockLisemby had numerous conversations with Caccamoabout the union The first conversation occurred in December when the Company was notified the Union fileda petition Bill Chandler was also present during thisconversation Chandler and Lisemby asked Caccamowhat he thought was going to happen with the pendingpetition Caccamo replied I think he d close it up Lisemby understood he referred to Matheson and theit referred to the San Jose terminal Lisemby and Caccamo conversed about the Union about once or twice aweek while at workThe second conversation Lisemby could recall occurred after Christmas but before the representation election According to Lisemby Caccamo saidthat the company has cancelled the orders forthe new equipment and he said•then I said Wellwhy? And he said Because of the pending elecnon that they re not sure of what s going tohappenAnd I said Well isn t that rather strange tocancel an order that was placed five or six monthsearlier? That s kind of hard to doLisemby understood Matheson had ordered 10 new tractors and about 40 new trailers Matheson admitted placmg an equipment order in the fall or winter of 1987 or1988 which was never canceledCaccamo denied telling Lisemby and/or any other employee that Browny Matheson was going to close thebarn [or the facility] if the drivers supported or voted forthe union He admitted that in February or March hecommented that if the terminal does not make a profitthe company can close it in response to a statement byLisemby that if the terminal went Union Respondentcannot close it Caccamo denied ever telling Lisembythat Matheson Fast Freight cancelled an equipmentorder10 The dispatcher is not a supervisor he is a member of the unit Caccamo has never been deemed a member of the unitHunt similarly testified that about February 1 he had aconversation with Caccamo on the dock in the presenceof Johnson and he believes Steve Davis During theconversation, Lisemby raised the subject of the representation election which was scheduled to be held in acouple of weeks Caccamo commented Yes if youguys go union Brownie will probably just close thebarn Brownie is R B Matheson and the barn is theterminal As noted above Caccamo denied making thisstatement Hunt was not questioned concerning Caccamo s status as a supervisor and/or agent of RespondentJohnson said he had a conversation with Caccamo inlate March 1988 in the presence of Lisemby and Chandler During the conversation there were complaintsconcerning how the drivers starting times and routeshad been changed and the attitude of managementtoward the drivers had deterioratedyou know the harassment intimidation andthat type of thingAnd then I [Johnson] made some reference to thefact that once we got organized and got the Unionand got a contract that things like seniority and thattype of thing would be respected and Mr CaccamolaughedI mean he laughed and said The old man s already said he 11 close this place before you 11 everget a contract here He will not sign a contract withthe Union or let them inCaccamo denied making these statementsJohnson testified Caccamo, whom he observes dailyfor about 1 hour each morning and in the evening whenhe returns from his PUD duties directs the operations ofthe dock, assigning the drivers a dockworker to assist inloading the trailers or assisting them locate the freightWhen there is a dispute between a dockworker anddriver, it is resolved by Caccamo Johnson opined Caccamo spends about 50 percent of his time on the dockand the other 50 percent of the time he observed him heis in a large office area where the dispatch desk salesdesk and terminal managers offices are located Caccamo does not usually do the same tasks as the dockworkersWhile Caccamo has never disciplined Johnson he hasobserved Caccamo discipline dockworkers For examplehe saw Caccamo discipline John Dueber by grabbingDueber s arm and shaking a finger in his face while instructing Dueber to never argue with a driver Johnsonadmitted no one ever told him Caccamo had authority todiscipline him Johnson never saw Caccamo wnte a dmciplmary warning When Caccamo gives Johnson directions he complies because he considers Caccamo to be asupervisor and, if there was no other supervisor presenthe would go to Caccamo for direction There is a leaddockworker who is Caccamo s assistant who does handlefreight If Caccamo was a leadman there was no explanation why he would be in charge of another leadmanfor a crew of about six or seven dockworkers MATHESON FAST FREIGHT71According to Castro, he had a,conversation with Cac-camo before the election in the presence of dockworkerswhereinSam Caccarno 'told me that•he was talkingabout the Union coming in there and I told him"Well, what's wrong if the Union comes in?"And he said•he told me that the old man wouldn'tsign a Union contract He [Matheson] would neversign a contract He would rather close the barndown than sign it [Caccamo also said] that he wasbringing the Sacramento dnvers to pick up all oftheir freight and stuff, to work it out of Sacramen-toA few days to a week after the election, Castro hadanother conversation with Caccamo and Caccamo reiter-ated this statement Caccamo denied making these state-mentsa Supervisory status of CaccamoIn support of Respondent's position that he is not a su-pervisor, Caccamo claims he does not have the authorityrequired in Section 2(11) of the Act, as followsIn the interest of the employer, to hire, transfer, sus-pend, lay off, recall, promote, discharge, assign,reward, or discipline other employees, or responsi-bly to direct them, or to adjust their grievances, oreffectively recommend such action, if in connectionwith the foregoing the exercise of such authority isnot of a merely routine or clerical nature, but re-quires the use of independent judgementThese statutory indicia are in the disjunctive and onlyone need be present to confer supervisory status on Cac-camo Albany Medical Center, 273 NLRB 485 (1984)As Administrative Law Judge William J Panniernoted in Hydro Conduit Corp, 254 NLRB 433 (1981), thecriteria of Section 2(11) are not mechanically appliedRather, supervisory status exists only if the power isexercised with independent judgement on behalf ofmanagement, and not in a routine or clericalmanner the statute expressly insists that a su-pervisor (1) have authority (2) to use independentjudgement (3) in performing such supervisory func-tions (4) in the interest of management These latterrequirements are conjunctive NLRB v SecurityGuard Service, Inc , 384 F 2d 143, 147-148 (5th Cir1967) Moreover, "the burden is on the party alleg-ing supervisory status to prove that it, in fact, exists" Commercial Movers, Inc , 240 NLRB 288,290 (1979) Further, in making determinations re-garding supervisory status, "the Board has a duty tobe alert not to construe supervisory status toobroadly because the employee who is deemed a su-pervisor is denied employee rights which the Act isintended to protect" Westinghouse Electric Corpora-tion v NLRB, 424 F 2d 1151, 1158 (7th Cir 1970),cert denied 400 US 831Statutory supervisory authority is not lost simply becauseit is infrequently exercised or only one or a few employ-ees are under their supervision Jack Holland 41 Son, 237NLRB 263, 265 (1978)Prior to beginning work for Respondent, Caccamowas retired He commenced his employment as a dock-worker and then was promoted to dock supervisor re-porting to Millard, the terminal manager According toCaccamo, it takes only about 2 weeks to train a dock-worker to load and unload the vehicles, thereby inferringthat Caccamo's supervisory duties are merely routineThis inference is countered by the overall authority Cac-camo has in determining how the vehicles are loaded,which includes significant safety considerations Cac-camo does tell the drivers if he thinks the freight is prop-erly loaded However, he disclaims having any authorityto direct the drivers or issue warning reports to themCaccamo only does the same work as the dockworkerswhen he is short an employee In addition to Caccamo,there are six dockworkers They report to work at 5 a mand work until they completed loading, which dependsupon the amount of freight to be handled, usually be-tween 9 30 and 10 a m The dockworkers report back towork at 5 p m and remain until they are finished, whichdepends upon the amount of freight they must handle, soit vanes from 9 to 11 p m The terminal manager doesnot report to work until between 7 and 8 a m and Mil-lard leaves the facility at about 7 p m ," which leavesCaccamo in charge of the terminal for about 2 hours inthe morning and 2 hours every eveningRespondent asserts Caccamo cannot hire or fire em-ployees, the terminal manager has that authority Headmits he can correct them during the course of theirwork and he has signed employee warning reports Cac-camo was the only individual that signed on the line des-ignated "supervisor" on the employee report form onseveral of these disciplinary actions issued to JohnDueber by Respondent in August 1987Dueber was given about 20 such disciplinary warningsby Caccamo during his employment at the Companyfrom July 1987 until August 1988 when he was dis-charged It is undisputed that normally three writtenwarnings result in termination There was no explanationoffered for the exception in Dueber's case Dueber wasalso given oral warnings by Caccamo, the last being theweek he was discharged Dueber observed Caccamo dis-cipline other dockworkers Dueber received all of his in-structions and explanations of company policy from Cac-camo If a problem arose when Caccamo was the onlysupervisor present such as early in the morning or late atnight, he never told Dueber that he would have to awaitthe return of the manager before it was addressed Forexample, Caccamo issued written warnings to him whenthere was no terminal manager"The dispatcher leaves work about 3 or 4 p m and Dueber testifiedwithout refutation that sometimes Caccamo arrives in the morning beforethe dispatcher Caccamo claims the dispatcher opens the terminal in themorning The parties stipulated that the dispatcher is not a supervisor, sohis presence is not a consideration in determining Caccamo's supervisorystatus 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAfter Millard was hired Millard also signed the written warning notices Dueber did not believe Caccamohad to get prior approval before issuing a wntten warnmg to an employee The only thing Caccamo told himabout discipline was that if he received one more warnmg he would be out the door No one else from management was present when Caccamo made these commentsWhen Dueber was terminated Caccamo told him Millard wanted to speak to him in his office and it was Millard who informed him he was discharged When he washired, he was interviewed by Caccamo and the then termmal manager Dueber did not know which of these individuals made the decision to hire him There was aperiod of several months when there was no terminalmanager and Caccamo hired dockworkers and disciplmed them on his own initiative After Millard washired Caccamo claims he no longer had the authority tohire or discipline dockworkersCaccamo testified that he does not have authonty tohire or fire employees change their start time approvevacation requests authorize overtime on the timecardsorder supplies, sign checks or transfer employees to another position or location He also asserts he does notattend any companywide staff meetings or terminal manager staff meetings Yet he admittedly can direct bothdrivers and dockworkers in the safe loading of the vehicies and effectively recommend discipline Caccamo sname appears as a supervisor on all the employee warning reports issued to dock workers even after Millardbecame terminal manager Caccamo s name never appears as a supervisor on a warning report issued to adriverCaccamo admitted to being able to effectively recommend discipline albeit claiming the form of the disciplinewould be decided by Millard He admitted having authonty to correct dockworkers in the performance oftheir duties without consulting Millard If the problempersists Caccamo then raises the issue with Millard"who determines if the employee receives a verbal orwritten warning Caccamo s name appears on the wnttenwarnings because he is usually the one that observes theerror, and thus the reports are prepared with his nameon them as the supervisorI find that Caccamo can effectively recommend discipline and has in the past done so without consulting asuperior His job functions are more than a mere reportmg of incidents Compare Passavant Health Center 284NLRB 887 (1987) Millard s claim he independently in12 1 do not credit Millard s testimony that he checks at all times withthe dockworkers concerning discipline This self serving testimony iscontradicted by Caccamo who said Millard only checks his recommendabons for discipline occasionally and is contradicted by Dueber who received about 20 written warnings and he only saw Millard on the dockwhen Millard was coming and going to his office Not one employee teatitled Millard discussed a written or oral warning with them Millard didnot testify in a forthright and candid manner he appeared to be tailoringhis testimony to benefit his employer s case rather than attempting topresent a truthful picture For example he testified Caccamo never hadany role in hiring employees at the San Jose facility yet Caccamo admitted he hired employees when the terminal manager s position was vacantand Dueber testified without refutation that Caccamo participated in hisjob interviewvestigates the incidents reported by Caccamo is not credited He never related an incident involving Dueber whoreceived many written warnings Dueber s uncontroverted testimony that Caccamo gave him all warnings lendssupport to this finding There was no showing that corrective action following the issuance of warning reportswas not part of a system of progressive discipline Onthe contrary Dueber s testimony is undisputed that threewritten warnings usually lead to dischargeThe record supports the conclusion that the employerhas a policy that receipt of three warnings would resultin discharge The failure to follow this policy inDueber s case does not alter Caccamo s status considering the record in this case I conclude that the wnttenwarnings issued by or based upon Caccamo s recommendations are part of a progressive disciplinary system utilized by Respondent Dueber was fired based on thesewntten warnings It is clear they led to further discipline Thus the wntten warnings were not minor discipline Northwoods Manor 260 NLRB 854 (1982)Wedgewood Health Care 267 NLRB 525 (1983)Here the situation is more analogous to the factspresent in Pine Manor Nursing Center 270 NLRB 1008(1984) in which the written warnings were issued basedon the disputed employees recommendations without asuperior routinely conducting independent investigationsThe warnings in Dueber s case were the basis for his dmcharge and can not be considered mere incident reportsThe written warnings in this case are disciplinary actionsand Caccamo s authonty to effectively recommend theirissuance without an independent investigation being conducted by Millard leads me to conclude Caccamo is a supervisor as defined in Section 2(11) of the Act FormcoInc 245 NLRB 127 129 (1979) Wesco Electrical Co232 NLRB 479 (1977)Other mdicia of his supervisory status include issuanceof discipline with his name on the form as the supervisorRespondent further holds Caccamo out to be a supervisor by the card it provides Caccamo which gives his titleas Dock Supervisor At times Caccamo gives his cardto customers Caccamo admitted holding himself out as asupervisor for Respondent to both the employees and theCompany s customers The Company in addition to designatmg him as a supervisor on the cards it gives himalso denominated him as the dock supervisor in the Termmation Report Millard gave Hunt Respondent hasclearly identified Caccamo as part of managementAnother manifestation of his status is the fact that he issalaried and is not paid for overtime unlike the dockworkers who are paid at an hourly rate Further Caccamo is paid if he is off work due to illness while thedockworkers are not paid if they are not at work due toillness Unlike the dockworkers Caccamo does notpunch a timeclock and he is not on the dock all the time,he is in the office 3 or more hours a day Accordingly Ifind the record clearly demonstrates that Caccamo sworking conditions are significantly different from thoseof the dockworkersCaccamo testified he does not have authority to hireor fire employees change their start time approve vacation requests authonze overtime on the time cards order MATHESON FAST FREIGHT73supplies, sign checks, or transfer employees to anotherposition or location He also asserts he does not attendany companywide staff meetings or terminal managerstaff meetings Yet he admittedly can direct both driversand dockworkers in the safe loading of the vehicles andeffectively recommend discipline Caccamo's name ap-pears as a supervisor on all the employee warning re-ports issued to dock workers, even after Millard becameterminal managerCaccamo admittedly is the senior employee presentearly in the morning and after 7 p m so for as much as 4or more hours a day he is the only individual on site incharge of dock operations There is evidence he possess-es sole authority to direct the dockworkers and resolveany problems that arise There was no claim Caccamo isinstructed to call any superior in the event difficultiesarise when he is in charge early in the morning or after 7p m This sole charge of the loading and unloading oper-ation, which involves important safety matters, requiringthe extensive exercise of independent judgment, leads meto conclude that Caccamo responsibly directs employees,including a leadman, who assists him in his dutiesThe evidence also supports a finding that Caccamo isin complete charge of the dockworkers throughout theday, Millard has never been shown to direct any of thedockworkers in their performance of their duties Theemployees who worked at the dock, both dockworkersand drivers, understood Caccamo to be the supervisor ofall loading and unloading activities These employees un-derstood his orders were to be obeyed This authority isanother reason to find that he is a supervisor within themeaning of Section 2(11) of the ActThe unrefuted evidence also demonstrates that Cac-camo was involved in the hiring process Caccamo waspresent at Dueber's employment interview along withMillard's predecessor When the terminal manager's posi-tion was vacant, Caccamo had singular authority to hireand discipline The evidence does not support a findinghis authority changed significantly when Millard becameterminal managerAssuming arguendo Caccamo is not a supervisor, Ifind that in the circumstances of this case the employeescould reasonably believe he spoke for management andRespondent is responsible for his coercive statements tothe employees The test is "whether, under all the cir-cumstances, the employees would reasonably believe thatthe nonsupervisory employee was reflecting companypolicy and speaking and acting for management" Com-munity Cash Stores, 238 NLRB 265 (1978), Delta Hosiery,259 NLRB 1005 (1982), and Sears Roebuck de PuertoRico, 284 NLRB 258 (1987) The strict principles ofagency are not applied in determining an employer's re-sponsibility under the Act for the conduct of othersNLRB v Arkansas-Louisiana Gas Go, 333 F 2d 790, 796(8th Or 1964), Assn of Machinists v NLRB, 311 U S 72,80 (1946).Section 2(13) of the Act, provides in part, as followsIn determining whether any person is acting as an"agent" of another person so as to make such otherperson responsible for his acts, the question ofwhether the specific acts performed were actuallyauthorized or subsequently ratified shall not be con-trollingAs the Board held in Hampton Merchants Assn, 151NLRB 1307, 1308 (1965)It is a familiar rule of agency that a principal is re-sponsible for the acts of its agents done in further-ance of the principal's interest and within the scopeof the agent's general authority, even though theprincipal may not have authorized the specific actin question It is enough if the principal has empow-ered the agent to represent it in the general area inwhich the agent actedIn analyzing the facts of this case I find Caccamo is atleast an agent of Respondent within the meaning of theAct Respondent authorized Caccamo to relay companypolicies to employees As Dueber testified without refu-tation, Caccamo was the individual who related compa-ny policies to him The record clearly demonstrates thatCaccamo spent a substantial portion of his time in theoffice and did not usually participate in the day-to-daytoil of the dockworkers The Company gave him a jobtitle with the term "supervisor" in it Respondent neverinformed its employees that Caccamo was not a supervi-sor On the contrary, Respondent also permitted Cac-camo to hold out to customers that he was a supervisorby imprinting that appellation on the business card it pre-pared and gave him Lott's Electric Go, 293 NLRB 297(1989)It is clear that C,accamo regularly assigned dockwork-ers to their duties and directed them in the performanceof those duties The drivers regularly sought his adviceand had the established practice of having him resolveall disputes between themselves and the dockworkersCaccamo signed disciplinary notices which indicated hewas a supervisor and was participating for managementin the disciplinary action He took part in the hiring ofDueber Early in the mornings and after 7 p m, Cac-camo supervised independently and was in sole com-mand of the operation Under these circumstances, it wasreasonable for the employees to believe he was vestedwith managerial authority and spoke for managementAccordingly, I find the employees, reasonably believedhe was reflecting company policy and speaking andacting for Respondentb Discussion of alleged violations by CaccamoAlthough Caccamo denied making any of the state-ments attributed to him by present and past employees, Ifind the similarity of the testimony of these employeescojoined with their convincing demeanor and apparentcandor, persuasive I conclude that Caccamo, who is asupervisor and clear agent, authorized to speak on Re-spondent's behalf by the Company which holds him outto be a supervisor, made statements that represented theCompany's chief executive officer canceled equipmentorders and threatened plant closure if the employees se-lected the Union as their collective-bargaining represent-ative, which is violative of Section 8(a)(1) of the ActDaniels Cadillac, 270 NLRB 466 (1984) 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI further find that Caccamo told Castro that Mathesonwould not sign a collective-bargaining agreement, hewould rather close the terminal than sign an agreement,which is also a violation of Section 8(a)(1) of the Act inthese circumstances This statement is a threat attributa-ble to Respondent and involves retaliation at the work-place by the Respondent because the employees engagedin activity protected by Section 7 of the Act Thesethreats to close the operation and cancel equipmentorders were to discourage support for the Union and areviolative of Section 8(a)(1) of the Act Cf Lou's ElectricGo, supra5 The personnel policy manualThe facts concerning this issue are primarily uncontro-verted About January, Respondent, by Millard, distrib-uted the personnel policy manual called "Matheson FastFreight Manual," to the dnvers at the San Jose terminalAt the time of distribution, the drivers were instructed toread the manual and sign the last page of the manual andgive the document to MillardThe portion of the manual called "Company Oper-ations" statesThe Company is a pro-people employer operated bynon-union employees It has been this way from itsinception, and we plan for the Company to remainthis wayThis section of the manual appears on page one underthe major heading "I General Information"The last page of the manual is entitled "Acknowledge-ment of Receipt" and providedThis is to acknowledge that I have received a copyof the personnel policies manual for Matheson FastFreight, Inc and that I have read and understoodthe policies contained in the annual I agree to ob-serve these policies in all respectsEven though the drivers were instructed to execute thedocument and give it to Millard, several employees re-fused to comply with this instruction and were not disci-plined or otherwise pressured to sign the statementRespondent asserts that the General Counsel willargue that the controlling case in determining if they vio-lated the Act by requesting or instructing the employeesto sign an agreement to "observe these policies in all re-spects," is determined by the decision in La QuintaMotor Inns, 293 NLRB 57 (1989) The General Counseldid not cite La Quinta, however no decision in opposi-tion to La Quinta, has been cited, and as the most recentcase on this issue, I find it applicable to the question ofwhether Respondent's statement in the personnel policymanual, which the drivers were instructed to read andsign, constitutes a threat in violation of Section 8(a)(1) ofthe ActI find that the requirement the employees sign the"Acknowledgement of Receipt" after the Union filed therepresentation petition and prior to the representationelection, and during the month Respondent has beenfound to have coercively threatened employees to inducethem to vote against the Union, clearly conveys a threatof discipline for failure to abide by all the policies" in-cluded in the manual The "Introduction" to the manualbegins as followsThis manual is provided for employees' use as asummary of the Company's personnel policies, pro-cedures, work rules, and benefits Employees shouldread the manual promptly after receiving it andkeep a copy of the manual for review and referenceas neededThe Company may change, add to, delete, ordepart from the policies and procedures summarizedin this manual without notice as it deems necessaryin its sole discretionThe Company clearly indicated to its employees theyshould read and follow the policies contained in themanual in the "Introduction" and the "Acknowledge-ment" The "Acknowledgement" contains a promise toobserve the policies contained in the manual "in all re-spects" The "Acknowledgement" contains, in bold cap-italized letters, the followings statement on the bottom ofthe page "THIS PAGE IS TO BE MAINTAINED INTHE EMPLOYEE'S PERSONNEL FILE" The sec-'tion immediately preceding the "Acknowledgement" inthe manual is the section dealing with employee conductand work rules The last two subsections before the "Ac-knowledgement" are "Involuntary Termination atany time for any reason, with or without prior notice orwarning"and "Final Paycheck"The "Company Operations" statement clearly de-scribes as company policy the operation of MathesonFast Freight by nonunion employees because unioniza-tion would destroy the "one-on-one relationship" em-ployees are to enjoy with their supervisors and manag-ers The policy is not described as permissive or even asthe desideratum The Company is operated by nonunionemployees and the "Acknowledgement" requires apromise that all policies be followed in all respects Thispromise immediately follows the policy of terminationfor any reason This location emphasizes the importanceof the employee following all the policies, including thenonunion employee provision There is no indication anyof the policies are permissive This finding is not alteredby the failure of Respondent to discipline or otherwiserequire the employees who failed and/or refused to signthe "Acknowledgement" It is clear Respondent intendedits employees to read and comply with the provisions ofthe manual shortly before the representation election, asmandated in the "Acknowledgement"13 As noted in the La Quinta decision, policy is defined in Webster'sNew World Dictionary, 2d College Ed, The World Publishing Co, NewYork and Cleveland, 1972, as here pertinent, as "2 wise, expedient, orprudent conduct or management, 3 a principle, plan, or course of actionas pursued by a[n]organizationThe Oxford English Dictionary, Oxford University Press, Oxford,England, 1985, defines the word 'policy," as here pertinent, as Inreference to conduct or action generally Prudent, expedient, or advantageous procedure, prudent or politic course of action, also as aquality of the agent, sagacity, shrewdness, artfulness A courseof action adopted and pursued by a government, party, ruler, states-man, etc, any course of action adopted as advantageous or expedi-'ent MATHESON FAST FREIGHT75I therefore conclude that the "Acknowledgement,"combined with the "General Information Statement" thatthe Company is operated by nonunion employees, consti-tutes a threat of discipline if the employee engages inunion organizing activities thereby tending to interferewith their free exercise or the rights guaranteed in Sec-tion 7 of the Act, in violation of Section 8(a)(1) of theActD Alleged Violations of Section 8(a)(3) and (1) of theAct1 The change of Johnson's routeThe complaint alleges a discnmmatory change inJohnson's PUD route Johnson was hired by Respondentabout June 1986 and was assigned the Salinas routearound May 1987 He continued serving that route untilFebruary 25, 1988 Prior to being assigned the Salinasroute, Johnson worked for a period of time as a linedriver until the spring of 1987 when the Company deter-mined from the instruments in his vehicle that he hadbeen speeding by driving 56 to 57 miles an hour insteadof 55 Another reason for the reassignment was Johnsonhad a license which was restricted against the transporta-tion of hazardous materials, and this precluded him frombeing a line driver At the time he was hired he showedRespondent his license which contained the hazardousmatenals restriction When he was first transferred tobecome a PUD driver, he initially worked in the SanJose area for several months before being assigned theSalinas route Johnson was the Union observer duringthe representation election on February 25 The electionconcluded about 10 am At approximately 10 10 am,immediately after the ballots were counted, Johnson wasinformed by Millard that he was reassigned to anotherroute for the day because the Company did not knowwhen he 'would be finished with his duties as observerfor the Union Sometime later, Johnson asked why hewas removed from the Salinas route and was told Re-spondent wanted to try another driver on the route Forabout 3 months, Johnson was assigned to other routes,and only drove the Salinas route a few times until lateMay when he was permanently reassigned to the SalinasrouteDiscussionThe General Counsel bears the burden of establishinga prima facie case to support an inference that protectedconduct was a "motivating factor" in the action taken byan employer Having established a prima facie case, theemployer has the burden of establishing that the sameaction would have been taken even in the absence of theconcerted protected conduct Wright Line, 251 NLRB1083 (1980), enfd 662 F 2d 899 (1st Cir 1981) In thiscase, I find that Respondent has not successfully rebuttedthe General Counsel's prima facie caseMillard testified he decided to change Johnson's routebecause he felt Johnson was taking too long on theroute, it took him too many hours to handle the volumeof freight I do not credit Millard's testimony based pri-marily on demeanor Millard did' not appear to be frankin his testimony, he seemed evasive and unsure Also histestimony lacked convincing details For example heclaimed he discussed performance problems with John-son about two times before he changed his route assign-ment on February 25 Millard did not particularize whathe said When asked if he explained to Johnson why thechange was being made on February 25, Millard repliedhe thought so but again did not detail what he said andcould not recall what, if any, response Johnson gaveMillard denied the reason for the route change was be-cause the employees voted for the Union I find this tes-timony demonstrates poor recall and insufficient detail tobe convincing I conclude there is no persuasive evi-dence that Millard told Johnson on February 25 or priorthereto that he was taking too much time on the Salinasroute 14 This finding leads me to determine that the rea-sons advanced by Millard for the route change is a pre-text indicating proscribed motiveThe conclusion of unlawful motive in the reassignmentof Johnson is buttressed by the statements of Respond-ent's supervisors dunng the company campaign to defeatthe Union's organizing drive As found above, on orabout February 4, Hanna told Castro he thought Johnsonwas one of the drivers trying to organize the Companyand Hanna "was going to make sure that he changedeverybody's routes, especially Hal Johnson's because hedidn't like Johnson being down south" Then Hannatalked about "winding down the freight and trying to getrid of three drivers which was Marty [Lisemby] and Hal[Johnson] and Bill Chandler," whom he suspected of or-ganizing for the Union Later in the conversation Hannasaid, "he was going to make sure that he changed HalJohnson's route, that he wouldn't be down south"Another reason given by Hanna for changing John-son's route was "because he was taking too much timemaking his deliveries" Hanna also said he was consider-ing changing the routes of Lisemby and Chandler be-cause he considered they took too much time servingtheir routes also There is no claim Respondent gave Li-semby and/or Chandler new route assignments, eventhough they were considered "too slow" like JohnsonThere was no clear and persuasive testimony that anyof these asserted union adherents were warned or other-wise informed by Respondent that they were too slow inservicing their routes This failure to previously warnthese employees combined with the timing of the state-ment and the change in Johnson's route require the con-clusion the change was made because of Johnson's con-certed protected activity Respondent has failed to dem-onstrate that it would have changed Johnson's route ifhe had not supported the Union and acted as it's observ-er, for it did not show by persuasive evidence that it rou-14 I also do not credit Millard s testimony that he reassigned Johnsonto the route only after talking to him and informing him that the otherdrivers were doing the route faster and Johnson said he would like tohave the route back and Ill show you a change Respondent admitted-ly had customer complaints about their service after Johnson was re-moved from the Salinas route Respondent tried to Infer the complaintswere generated by Johnson who had a relative working for one of thecustomers on the route but the person who received the complaint orcomplaints for Respondent did not testify There was no evidence pre-sented that Johnson generated or influenced the complaints by any actionother than providing better service than the driver who replaced him 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtinely altered the routes of other drivers it felt were tooslow or, that in fact Johnson was slow The performance records of Johnson s predecessors and replacementwere not placed in evidenceJohnson was returned to the route and there is no evidence his performance altered or improved from his preFebruary 25 level In sum I conclude Johnson s job performance was not the real reason for his transfer andbased on timing and other evidence determine a motivating factor for transferring Johnson was because of hisconcerted protected activities and Respondent failed todemonstrate he would have been transferred absent hisprotected concerted conduct in violation of Section8(a)(1) and (3) of the Act Dick Gidron Cadillac 287NLRB 1107 (1988) Lou s Electric Co supraE Alleged Unilateral Changes in Violation of Section8(a)(5) and (1)It is uncontroverted that Respondent made severalchanges in drivers starting times including on March 23when the start time was changed from 8 a m to 9 a mThis change caused a reduction in the numbers of hoursworked by the drivers and a concomitant reduction inwagesRespondent also admitted distributing at the San Joseterminal on or about April 12 a written announcementdetailing changes in wages and benefits for all employees including the drivers effective July 1 Specificallythe notice detailed the following changes wages were increased for tractor trailer and straight truckdnvers anddockworkers Thanksgiving was added as a paid holidayand the Company increased its pension contribution Thenotice also indicated there may be a change in the medical plan The parties stipulated that the announcedchanges were implemented on July 1 Also the partiesstipulated the announcement and implementation of thechanges were made without notification to or negotiationwith the UnionIn general the law requires employers to bargain withthe employees collective bargaining representatives concernmg all matters relating to wages hours and otherterms and conditions of employment, Section 8(d) ofthe Act In this case there is no claim of impasse or lossof majority status of the Union as the employees collective bargaining representative As correctly noted by theGeneral Counsel, the Board holds that in making matenal and substantial unilateral changes in terms and conditions of employment while testing the validly of a certification through Board and Court proceedings an employer acts at its peril such changes being automatic violations of Section 8(a)(1) and (5) St Johns Hospital 281NLRB 1163 (1986) and cases cited thereinRespondent argues that it did not have an obligation tobargain over the change in starting times because suchchanges were routine responses to business fluctuationsand were the status quo ante Citing NLRB v Katz 369U S 736 (1962) Castro Lisemby and Johnson all testifled that since July 1987 Respondent routinely alteredstarting times in relation to business If business wasslow starting times were set later When business increased starting times were set earlier There is no evidence this routine was altered or any other event occurred which required Respondent to negotiate with theUnion over this established ...ractice Johnson candidlyadmitted when he was in managerial positions during hismore than 20 years in the industry he made similarchanges in start times in response to fluctuations in businessThe General Counsel argues the changes in start timesis discretionary with the terminal manager and thus thechange must be negotiated with the Union Citing HanesCorp 260 NLRB 557 (1982) and quoting Oneita KnittingMills 205 NLRB 500 fn 1 (1973) as followsWhat is required is a maintenance of preexistingpractices i e, the general outline of the programhowever the implementation of the program (to theextent that discretion has existed is determining theamounts of the increases), becomes a matter towhich the bargaining agent is entitled to be consultedI find continuation of this past practice of making dynamic economically motivated changes in start timesdoes not constitute an unlawful change in terms and conditions in employment 15 Compare Advertisers Mfg Co280 NLRB 1185 (1986) There was no evidence demonstrating that the managers had sole discretion to ignorethe changes in business and continue certain start timeswhen there was insufficient work available or set an unnecessarily early start time not justified by the amount ofbusiness The evidence clearly demonstrated that starttimes were changed in direct response to fluctuations inthe amount of traffic handled by the terminal and wasnot subject to arbitrary or unwarranted changes Underthese circumstances I find the maintenance of thispolicy, a condition of employment obtaining well beforeany bargaining obligation arose is not an unlawful umlateral change in terms and conditions of employmentThere was no change in employee terms and conditionsof employment Compare Waters Edge 293 NLRB 465(1989) Accordingly I recommend that this allegation inthe complaint be dismissedI further find that the distribution of the announcementthat wages and other terms and conditions would bechanged after the union representation election wherebythe Union was certified as the representative of an appropnate unit and then changing them without affordingthe Union an opportunity to bargain and without bargaining with the Union constitutes a clear violation ofSection 8(a)(5) and (1) of the Act Dynamic Machine Co221 NLRB 1140 (1975) enfd 552 F 2d 1195 (7th Cir1977) Mike 0 Conner Chevrolet 209 NLRB 701 (1974)Respondent failed to claim or demonstrate these changeswere compelled by business considerations There is noclaim of waiver or other meritorious exculpatory factorsWhitexood Maintenance Co, 292 NLRB 1159 (1989)15 As stated in Gorman Basic Text on Labor Law Unionization and Collecttve Bargaining 400 (1977)A so called unilateral change in wages or working conditions is alsousually condemned as per se Illegal although it is clear that suchaction is lawful when for example it is consistent with a dynamicstatus quo or is authonzed by a collective bargaining agreement orwithin a limited range of circumstances is required by statute MATHESON FAST FREIGHT77I also find that there is no persuasive evidence theseJuly 1 changes in pay and benefits were a continuation ofthe status quo ante There were no pay records or otherevidence beyond bare claims made by witnesses whowere not found credible The lack of corroboration bydocumentary evidence in the control of Respondent,such as payroll records, further buttresses these credibil-ity findings Misericordia Hospital, 246 NLRB 351, 356(1979) However, even if the testimony is credited, thereis no evidence the increases in wages were automatic Onthe contrary, Matheson admitted the amount of anywage increases were determined by review of the marketplace and consideration of suggestions from managersThere is similarly no evidence Matheson committed theCompany to a designated wage increase or any otherchange prior to the Um= petition and organizing cam-paign In sum, I conclude these changes were unlawful"material and substantial unilateral changes in terms andconditions of employment," in violation of Section8(a)(1) and (5) of the Act St Johns Hospital, supraCONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct, and the Board's exercise of jurisdiction in this pro-ceeding will effectuate the purposes and policies of theAct2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 Respondent has violated Section 8(a)(1) of the Actby(a)Threatening its San Jose terminal employees re-peatedly with closure of that facility if they chose theUnion as their collective-bargaining agent(b)Threatening employees with loss of employment ifthey chose the Union as their collective-bargainingagent(c)Threatening employees with route changes becausethey engaged in collective protected activity(d)Telling employees that if they supported theUnion, bargaining would be futile(e)Soliciting grievances and implying resolution of theproblems raised in order to induce employees to not sup-port or abandon the Union(f)Creating an impression that it has engaged in sur-veillance of the concerted protected activities of its em-ployees(g)Coercively interrogating its employees about theirunion activities(h)Coercively including in the Matheson Fast Freight,Inc , Personnel Policies Manual provisions entitled"Company Operations" and "Acknowledgement of Re-ceipt" which together reasonably tend to threaten to dis-cipline employees if they fail to adhere to the Company'sposition of not having any union represent its employees(i)Threatening an employee with changing the routesof employees thought to be engaging in union activities4 Respondent has violated Section 8(a)(3) and (1) ofthe Act by discriminatorily changing the route of em-ployee Harold Johnson5 Respondent has violated Section 8(a)(5) of the Actby announcing on or about April 12, 1988, that it wasgoing to change wages and certain fringe benefits and onJuly 1, 1988, unilaterally implementing these changes inwages and other terms and conditions of employmentwithout prior notice to the union and without affordingthe Union an opportunity to negotiate and bargain aboutthese matters and their effects6 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act7 Respondent has not engaged in any other unfairlabor practices other than those specifically found abovefor the reasons set out in this decisionTHE REMEDYHaving found that Respondent Matheson Fast Freight,Inc has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(1), (3), and (5)of the Act, I shall recommend that it cease and desisttherefrom, and that it take certain affirmative action nec-essary to remove the effect of the unfair labor practicesand to effectuate the policies of the ActHaving found that Respondent discriminatorilychanged the route assignment of Harold Johnson, I rec-ommend that Respondent reinstate him to his formerroute, the Salmes route, or substantially equivalent posi-tion and make him whole for any loss of pay or otheremployment benefits he may have suffered as a result ofthis transfer, to be computed in the manner described inF W Woolworth Co, 90 NLRB 289 (1950), with interestas prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987)I also direct that Respondent remove from its files anyreference to the unlawful route transfer of Harold John-son and notify him in wntmg that this has been done andthat these matters will not be used against him in anywayI also recommend that Respondent be ordered toafford the Union the opportunity to bargain with theEmployer about wages and other terms and conditions ofemployment and, if requested, the Employer rescind theunilateral changes, and to make whole any employeeswho incurred a monetary loss as a result of this unilateralimplementation of these changes Such reimbursement, ifany, is to be with interest as provided in New Horizonsfor the Retarded, idOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed' 6ORDERThe Respondent, Matheson Fast Freight, Inc , SanJose, California, its officers, agents, successors, and as-signs, shall1 Cease and desist from16 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a)Threatening its San Jose terminal employees repeatedly with closure of that facility if they chose theUnion as their collective bargaining agent(b)Threatening employees with loss of employment ifthey chose the Union as their collective bargainingagent(c)Threatening employees with route changes becausethey engaged in collective protected activity(d)Telling employees that if they supported theUnion bargaining would be futile(e)Soliciting grievances and implying resolution of theproblems raised in order to induce employees to not support or abandon the Union(f)Creating an impression that it has engaged in surveillance of the concerted protected activities of its employees(g)Coercively interrogating its employees about theirunion activities(h)Coercively including in the Matheson Fast Freight,Inc personnel policies manual provisions entitled Company Operations and Acknowledgement of Receiptwhich together reasonably tend to threaten to disciplineemployees if they fail to adhere to the Company s position of not having any union represent its employees(i)Threatening an employee with changing the routesof employees thought to be engaging in union activities(j)Failing and refusing to notify and bargain withTeamsters Union Local 287 International Brotherhoodof Teamsters Chauffeurs Warehousemen and Helpers ofAmerica AFL-CIO by notifying employees of unilateralchanges in wages and other terms and conditions of employment and then implementing these changes withoutbargaining with the union which is the collective bargaining agent of its employees in the following unitAll full time and regular part time line pick up anddelivery drivers, dispatchers and fuelers employedby the Respondent at its terminal located in SanJose California excluding all other employeeoffice clerical employees professional employeesdock workers guards and supervisors as defined inthe Act(k)Discriminatorily changing employees routes because they engaged in protected concerted activity(1) In any like or related manner interfering with, restraining or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Notify and on request bargain with TeamstersUnion Local 287 International Brotherhood of Teamsters, Chauffeurs Warehousemen and Helpers of America, AFL-CIO as the exclusive representative of all employees in the above described unit with respect to ratesof pay, wages hours and other terms and conditions ofemployment and if an understanding is reached embodysuch understanding in a signed agreement(b)On request rescind the changes in wages and otherterms and conditions of employment instituted on July 11988, and reinstate the terms and conditions of employment prior to July 1 1988 and make whole the unit employees for any wages and/or benefits lost to them bythis unilateral conduct(c)Offer Harold Johnson immediate and full reinstatement to the Salinas route or if that job no longer existsto substantially equivalent employment and make himwhole for any loss of pay he may have suffered as aresult of the discrimination practiced against him in themanner set forth in the remedy section of this decision(d)Remove from its files any reference to the unlawful transfer of Harold Johnson and notify him in writingthat this has been done and that evidence of his unlawfultransfer will not be used as a basis for future personnelaction against him(e)Rescind our policy requiring employees to promiseto abide by our Personnel Policies Manual that we donot want our employees represented by a Union andremove from our files any Acknowledgement of receipt signed by employees in which they agreed to bebound by the present company position of operation onlywith nonunion employees(f)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecards,personnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(g)Post at all facilities and place of business, in SanJose Califrma, copies of the attached notice markedAppendix 17 Copies of the notice on forms providedby the Regional Director for Region 32 after beingsigned by the Respondent s authorized representative,shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered defaced or covered by any other material(h)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER ORDERED that the complaint be dismissed insofar as it alleges violations of the Act not specifically found17 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rights • MATHESON FAST FREIGHT79To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT expressly or impliedly threaten our em-ployees with plant closure and/or discharge because theysupported Teamsters Union Local 287, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL-CIO, and/or engaged inconcerted protected activityWE WILL NOT threaten employees with loss of em-ployment if they chose the Union as their collective-bar-gaining agentWE WILL NOT threaten employees with route changesbecause they engaged in collective protected activityWE WILL NOT tell employees that if they supportedthe Union, bargaining would be futileWE WILL NOT solicit grievances from you and implyresolution of the grievances raised in order to induce em-ployees to not support or abandon the UnionWE WILL NOT create an impression that we are engag-ing in surveillance of union or other concerted protectedactivitiesWE WILL NOT coercively interrogate our employeesabout their union activitiesWE WILL NOT coercively include in the Matheson FastFreight, Inc , Personnel Policies Manual provisions enti-tled "Company Operations" and "Acknowledgement ofReceipt" which together reasonably tend to threaten todiscipline employees if they fail to adhere to the Compa-ny's position of not having any union represent its em-ployees by engaging in activities on behalf of a unionWE WILL NOT threaten employees with changing theroutes of employees thought to be engaging in union orother concerted protected activitiesWE WILL NOT fail and refuse to notify and bargaincollectively with Teamsters Union Local 287, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, AFL-CIO by notifyingemployees of unilateral changes in wages and otherterms and conditions of employment and then imple-menting these changes on July 1, 1988, without bargain-ing with the union which is the collective-bargainingagent of its employees In the following unitAll full-time and regular part-time line, pick-up anddelivery drivers, dispatchers, and fuelers employedby the Respondent at its terminal located in SanJose, California, excluding all other employee,office clerical employees, professional employees,dock workers, guards, and supervisors as defined inthe ActWE WILL STOT discriminatorily change employees'routes because they engaged in protected concerted ac-tivityWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them by Section 7 of the ActWE WILL rescind our policy requiring employees topromise to abide by our Personnel Policies Manual thatwe do not want our employees represented by a unionWE WILL remove from the files of all employees, any"Acknowledgement of Receipt" signed by employees inwhich they agreed to be bound by the present Companyposition of operating only with nonunion employeesWE WILL offer Harold Johnson full and immediate re-instatement to the Salinas route or, if that position nolonger exists, to a substantially equivalent position, WEWILL make him whole for any loss of earnings he hassuffered by reason of the discrimination practiced againsthim, and WE WILL remove from our personnel recordsany entries which reflect this discriminatory treatment ofemployees and notify him this discriminatory action willnot be used against him in any wayWE WILL, on request, rescind the changes in wagesand other terms and conditions of employment institutedon or about July 1, 1988, and reinstate the terms andconditions of employment that existed prior to that date,and make the employees whole for any wages and/orbenefits lost to them by this unilateral conduct, with in-terestWE WILL, on request, bargain with Teamsters UnionLocal 287, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,AFL-CIO as exclusive representative of all the employ-ees in the above-described unit with respect to rates ofpay, wages, hours, and other terms and conditions of em-ployment and, if an understanding is reached, embodysuch understanding in a signed agreementMATHESON FAST FREIGHT, INC , AWHOLLY-OWNED SUBSIDIARY OF R BMATHESON POSTAL SERVICES, INC